Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsonev et al (US 2011/0140053 A1 or equivalent US 8,535,572).
The examiner points out US’053.  Tsonev et al teach various polyurethane gels in examples. 
	The instant invention further recites a polyester plasticizer comprising a carbon backbone covalently bonded with at least four fatty acids which are derivatives of one or more of vegetable oils over the examples of Tsonev et al.
	Tsonev et al teach employing vegetable oils such as linseed oil or soybean oil in order to reduce hardness and to improve electrical properties in [0191].  Tsonev et al further teach that the oil includes a transesterification reaction product of a transformation of the one or more vegetable oils into a polyester, wherein in the transesterification reaction the glycerol of triglyceride molecules is replaced by another alcohol backbone having a carbon chain that is longer than the carbon atom backbone chain of the glycerol in [0192] in which the transesterification products of vegetable oils the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The linseed oil inherently consists of more than 50 wt.% of unsaturated triglycerides as taught in the instant [0151] of the published US 2019/0345361 A1.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the polyester plasticizer modified with the transesterification products of vegetable oils such as the soybean oil with various alcohols including a polyether alcohol of hydroxyl functionality of 4 or 5 in the examples of Tsonev et al since Tsonev et al teach employing vegetable oils such as soybean oil in order to reduce hardness and to improve electrical properties and the transesterification products of vegetable oils with various alcohols including a polyether alcohol of hydroxyl functionality of 4 or 5 absent showing otherwise.
	See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
As to the recited closed polyurethane cells of claim 23 and at least 1 wt.% of the covalent bonding of claim 26, utilization of the above modified polyester plasticizer in the  polyurethane cells comprising the modified polyester plasticizer as well as the at least 1 wt.% of the covalent bonding.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Tsonev et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Or, the recited closed polyurethane cells would have been obvious to one skilled in the art before the effective filing date of invention since it would prevent leakage of the modified polyester plasticizer for the polyurethane gels.
As to the recited thickness of claim 28, Tsonev et al teach various applications of the polyurethane gels such as bicycle saddles [0002], pressure sores and sports sectors [0003] and gel pads [0004].  Thus, the recited thickness would be obvious depending on a desired applications which would require different thicknesses.   Also, changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).

	Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsonev et al (US 2011/0140053 A1 or equivalent US 8,535,572) in view of Schmidle et al (US 3,218,287).
	The instant claim further recites 31 castor oil over Tsonev et al.
 castor oil is one of well-known vegetable oils as taught by lines 30-31 at col. 6 of Schmidle et al in which other vegetable oils taught by Tsonev et al are also taught.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the polyester plasticizer modified with the transesterification products of the castor oil taught by Schmidle et al with various alcohols including a polyether alcohol of hydroxyl functionality of 4 or 5 in the examples of Tsonev et al since Tsonev et al teach employing vegetable oils and since the castor oil is one of well-known vegetable oils absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 4, 2021                                             /TAE H YOON/                                                                         Primary Examiner, Art Unit 1762